Citation Nr: 1230976	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  05-33 608	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for left mandible fracture residuals and zygoma.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active military service from June 1986 to September 1986, and from October 1987 to August 1990.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a November 2004 rating decision of the VA Regional Office in St. Petersburg, Florida that, among other things, denied a compensable rating for residuals of left mandible fracture and zygoma and a TDIU.

The Veteran was afforded a hearing at the RO in May 2005.  The transcript is of record.  

By decision dated in June 2010, the Board denied an evaluation in excess of 60 percent for a lower back disability and a compensable rating for residuals of a left clavicle fracture.  The issues of entitlement to an increased rating for fracture residuals of left mandible and zygoma and a TDIU were remanded for further development.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 





FINDINGS OF FACT

1.  Residuals of the Veteran's fractured left mandible and zygoma are manifested by complaints of a clicking sound and crepitus; but there is no objective evidence of displacement, loss of motion, functional or masticatory loss, or malunion.

2.  The Veteran is service-connected for lumbar spine disability, rated 60 percent disabling; for residuals of a left clavicle fracture with joint separation, rated as noncompensable; and for residuals of a fractured left mandible and zygoma, also rated as noncompensable.  His combined service connected disability rating is 60 percent. 

3.  The Veteran's service-connected disabilities do not render him unable to secure or follow a gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a left mandible fracture and zygoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.150, Diagnostic Code 9904 (2012).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts and has presented testimony to the effect that residual symptoms associated with his left mandible fracture and zygoma include improper alignment that result in extensive dental problems, including popping and pain with jaw movement.  He contends that he unable to work because employers are unwilling to hire him when they find out he has a severe back problem and the type of medication he takes for his symptoms.  As such, the Veteran maintains that he is totally disabled and unable to secure or engage in any gainful employment on account of service-connected disability. 

I.  Duties to Notify and Assist

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id at 486.  In a claim for a higher rating, the VCAA notice must advise the appellant of the type of evidence needed to demonstrate a worsening or increase in severity of the service-connected disability, and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, the Veteran was provided VCAA notice in August 2004 for a total rating based on unemployability prior to the initial unfavorable decision on the claim.  The letter informed him of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  The Board observes that the duty to notify the Veteran was not provided prior to the initial unfavorable decision on the claim of an increased rating for left mandible fracture residuals and zygoma.  In this matter, VCAA notice was satisfied in a letter sent to the Veteran in March 2009 that addressed the required notice elements.  Although fully compliant notice was not sent before the initial RO decision in this matter, the notice error was cured by issuance of fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board finds that this was not prejudicial to the Veteran because the actions taken by VA essentially cured the lack of adequate notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated his claim in an October 2009 supplemental statement of the case after adequate notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to decide the appeal as the timing error does not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Bernard v. Brown, 4 Vet. App. 384 (1993).

Notification that included information pertaining to a disability rating and an effective date for an award has also been sent to the Veteran.  In both cases, however, the claim is denied.  Therefore, no rating or effective date will be assigned.  Neither the Veteran nor his representative has alleged any deficiency of notice.  For these reasons, the Board finds that the Veteran was sent adequate notice with respect to the claims. 

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  Extensive VA treatment records generated during the appeal period have been retrieved and associated with the claims folder.  The Veteran indicates in the record that he has not seen any providers outside of VA.  He has been afforded several VA examinations over the course of his appeal; and his case was in fact remanded in June 2010 to obtain a VA dental examination.  Additionally, the Veteran presented testimony at a RO hearing in May 2005, and was scheduled for a Travel Board hearing in February 2010, but he failed to report and has not provided any good cause for his absence or requested that his hearing be rescheduled.  As such, his request for a Board hearing is considered to have been withdrawn.  His statements in the record and the whole of the evidence have been carefully considered.  The Veteran has been provided with ample opportunity to submit evidence and argument in support of his claim and to participate effectively in the processing of his claims during the course of this appeal.  

While a VA medical opinion was not provided addressing the Veteran's employability, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

While the Veteran has suggested that he is unemployable, there is no medical suggestion to back up such an assertion.  The Veteran was asked at his RO hearing whether a medical professional had ever told him that he was unemployable as a result of his service connected disabilities, to which he provided an equivocal answer which can only be interpreted as an indication that he had not been told such.  Moreover, a review of the Veteran's claims file shows that the VA doctors who were treating him indicated that he was "pretty functional" on his back medication in November 2003 and April 2004, and stated that his back pain was reasonably well-controlled in January 2005.  As such, the record in this case is negative for any indication, other than the Veteran's own assertion, that he is unemployable as a result of his service connected disabilities.  As such, this conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Accordingly, the claims are ready to be considered on the merits.




II.  Increased rating for left mandible fracture residuals and zygoma.

Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2012).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.10 (2012). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.3 (2012). 

The residuals of the Veteran's previously fractured the left mandible and zygoma are evaluated under 38 C.F.R. § 4.150, Diagnostic Codes 9904, which provides a noncompensable rating for slight displacement, a 10 percent rating for moderate displacement, and a 20 percent rating for severe displacement.  A note under Diagnostic Code 9904 indicates that the degree of displacement is dependent upon the degree of motion and relative loss of masticatory function.  Id. 

Factual Background

A VA dental progress note dated in August 2004 reflects that the Veteran was seen to prepare for placement of a crown.  In October 2004, the crown was set in place.  The margins, occlusion and interproximal contacts were checked and were determined to be good.  

The Veteran underwent a VA dental and oral examination in March 2012 at which he asserted that he had a malunion of the jaw as a result of an in-service motor vehicle accident in 1988.  On physical examination, the examiner reported that there was no functional impairment due to loss of motion and no masticatory functional loss.  It was noted that the Veteran could masticate any type of food.  There was no limitation of inter-incisional distance.  The maximal opening without any discomfort was 45mm.  Excursions could not be determined due to poor alignment of the teeth.  A panograph (X-ray) disclosed mild bone loss in the upper left quadrant due to lack of proper cleaning.  There was no deviation in over-the-head observation with repeated openings and closings.  There was no display of discomfort on palpation of the temporomandibular joint with repeated openings and closings.  Crepitus was evident on the left.  Clicking was present bilaterally.  

Teeth numbered 1, 4, 16, 17, 19, and 30 were missing.  Tooth number 4 had been replaced by a bridge from 3-5.  It was reported that 19 could not be replaced because the teeth distal to the spaces had drifted too close or minimize the spaces.  The examiner stated that teeth 16 and 17 were third molars (wisdom teeth) and the replacement of such was never recommended except for a complete denture.  

On concluding the examination, the examiner stated that the evidence was not sufficient to support the claim for malunion of the jaw, and that review of the claims folder indicated inconsistencies regarding how and where the jaw fracture actually occurred.  The examiner related that a panograph showed that a wire was present in the lower border of the mandible in the molar area.  She stated, however, that the density of the bone was consistently radiopaque with no evidence of malunion that would show as a radiolucent area if it were present.  The examiner commented that the clicking sound might or might not have anything to do with the injury.  It was noted that the Veteran did not indicate that he had any discomfort as a result of the fracture.  There was no evidence of malunion of the jaw.




Legal Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for the residuals of mandible fracture.  As reported previously, the Veteran is not found to have any displacement of the mandible, no functional loss due to loss of motion, and no loss of masticatory function.  In other words, the Veteran has not been shown to be experiencing the criteria which would support a compensable rating under Diagnostic Code 9904.  Only crepitus on the left side was noted.  A clicking sound was detected, but even then, the examiner was unsure as to whether such a symptom had anything to do with the Veteran's in-service injury.  Nonetheless, such symptoms do not equate to the criteria for which a compensable rating might be considered.  The clinical description of the service-connected mandible fracture residuals does not demonstrate objective evidence of moderate displacement.  As such, a compensable evaluation is not warranted under 38 C.F.R. § 4.150, Diagnostic Code 9904.

Additionally, in considering functional loss (due to such symptoms as pain, weakness, stiffness, fatigability, and lack of endurance) with respect to DeLuca v. Brown, 8 Vet. App. 202, 206 and 38 C.F.R. § 4.40 and 4.45 (2012), the March 2012 VA examiner stated that the Veteran did not evince or report any discomfort upon manipulation of the mandible.  The examiner unequivocally stated that the Veteran  had no functional loss.  Therefore, in reviewing the relevant record in its entirety, the Board does not find that the criteria for a compensable rating under 38 C.F.R. § 4.150, Diagnostic Code 9904 is warranted.  

The Board also finds that the evidence does not demonstrate a disability picture that more closely approximates the criteria for a 10 percent evaluation under any other applicable dental rating criteria.  There is no evidence of chronic osteomyelitis or osteoradionecrosis, or any analogous bone disease ratable by analogy under Diagnostic Code 9900.  Additionally, no loss or nonunion of the mandible has been shown that might be ratable under Diagnostic Codes 9901, 9902, or 9903.  

38 C.F.R. § 4.150, Diagnostic Code 9905, pertaining to limitation of motion of the temporomandibular articulation, is also potentially applicable.  Specifically, it provides for a 10 percent rating when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm.  A 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm.  A 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 mm.  A maximum 40 percent rating is assigned when the range is limited to 0 to 10 mm.  In this regard, however, the Veteran is shown to have no limitation of inter-cisional distance and his maximal opening without any discomfort was measured to be 45mm.  As such, he would not be entitled to more than a noncompensable rating under Diagnostic Code 9905.  

38 C.F.R. § 4.150, Diagnostic Codes 9906-9912 are not for application as they relate to loss of ramus, and loss of the condyloid and coronoid process, which are not service connected and are not demonstrated in the instant case.  The applicable codes for loss of hard palate are also not applicable as there is no reference to such in this connection.  Diagnostic Code 9913 relates to loss of teeth where the lost masticatory surface cannot be restored by suitable prosthesis.  However, service connection is not in effect for a dental condition that includes loss of teeth.  Diagnostic Codes 9914-9916 relate to the maxilla, which is not at issue in this case and is not service connected.  

The Board recognizes that a layperson is competent to describe what comes to him through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Veteran can assert that the symptoms associated with left mandible fracture residuals have worsened, and the Board has in fact reviewed and considered his statements and testimony, which essentially asserts his service connected dental disability warrants a higher evaluation.  However, while the Veteran, as a lay person, is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion as to the clinical severity of a particular dental condition.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, while the Veteran asserts (such as in his notice of disagreement) that he has misalignment of his jaw, and extensive dental problems, he lacks the medical expertise to competently provide such an assessment. 

Given his complaints, the Veteran was provided with a detailed dental examination, but as described, the evidence simply did not support the criteria for a higher rating.  The examiner explained for example that there was insufficient clinical evidence to support the Veteran's assertion that his jaw was misaligned.  

The Board has reviewed the entirety of the evidence, but aside from the Veteran's assertions, which are outweighed by the medical evidence of record, no evidence is of record which would even suggest that the Veteran experiences symptoms that would warrant a compensable rating for his service connected dental problems. 
 
As such, a compensable schedular rating is denied for the Veteran's service connected dental disability.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the residuals of the Veteran's fractured left mandible and zygoma that would render the schedular criteria inadequate.  The Veteran's main reported symptoms include a misalignment of his jaw, popping, and pain.  However, to the extent that any of these symptoms are actually associated with his in-service dental trauma, the Board finds that they have been adequately contemplated by the schedular rating criteria which contemplate range of jaw motion, alignment, and tooth loss. 

Moreover, even if the schedular rating criteria were not found to sufficiently describe the Veteran's dental disability, the fact remains that he has not been hospitalized for it and there is no indication that it has caused any, much less marked, interference with work.  As such, based on the facts that are currently of record, there is no reason to believe that the Veteran's dental disability would in any way meet the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

In sum, the Board finds that the weight of evidence does not support a compensable evaluation.  The preponderance of the evidence is against the claim, and a compensable rating for residuals of a left mandible fracture and zygoma is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




III.  TDIU

Pertinent Law and Regulations

Under VA laws and regulations, a total disability rating based on individual unemployability may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012). 

Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a) (2012). 

A TDIU may be assigned where the combined rating for a veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b) (2012).

Factual Background and Legal Analysis 

In this case, the Veteran is service-connected for a lumbar spine disability, rated at 60 percent; for residuals of a left clavicle fracture with joint separation, rated as noncompensable; and for residuals of a left mandible and zygoma fracture rated as noncompensable.  His combined disability evaluation is 60 percent, and he therefore meets the threshold criteria for a schedular TDIU.  See 38 C.F.R. § 4.16(a).  

In evaluating the merits of the Veteran's claim, the Board has considered his July 2004 application for TDIU and his statements and testimony in the record indicating that he held numerous positions as a service advisor for multiple automobile dealerships in different states between 1999 and 2004.  It is shown that he has a high school education and last worked full time in February 2004.  The record reflects that the Veteran was incarcerated in April 2009 on multiple unspecified felony charges and is not scheduled for release until 2043.  Nevertheless, the Board will endeavor to determine whether the Veteran is in fact rendered unemployable by his service connected disabilities.

In his November 2004 notice of disagreement, the Veteran asserted that while his VA doctor, in November 2003 and again in April 2004, had noted that he was "pretty functional" on his back medication, his medication had since been increased such that he felt he was no longer employable.  However, in January 2005, it was noted that the Veteran's back pain was reasonably well-controlled on his medication regime.

At his RO hearing in May 2005, the Veteran was asked whether his doctor had ever suggested to him that he was unemployable, to which the Veteran replied that he had lifting restrictions imposed, but had worked as a service advisor for the previous ten years, until February 2004.  He stated that he began having physical problems there, and his doctor reportedly suggested that he look for something else.  However, the Veteran did not actually assert that he had been told by any medical professional that he was unemployable.  Moreover, a review of the claims file similarly failed to discover any evidence, aside from the Veteran's assertions, that would suggest that he was unemployable.

The symptoms associated with the Veteran's service-connected lumbar spine disability, left clavicle disability, and dental disability have been delineated in detail in the Board's June 2010 decision as well as in the current writing.  In reviewing the evidence generated during the appeal period, it is undisputed that the Veteran experiences limitations as a result of his service-connected lumbar spine disability.  However, some interference with employment is contemplated in the disability ratings that have been assigned.  Moreover, the Veteran has consistently demonstrated considerable range of motion in his back when tested on VA examinations over the course of his appeal.  For example, in September 2005, he demonstrated forward flexion to 80 degrees.  Additionally, the results of an electromyogram/nerve conduction studies (EMG/NCV) were reported to be normal in September 2005.  At a VA examination in October 2008, the Veteran demonstrated forward flexion to 90 degrees, extension to 30 degrees, and lateral flexion to 30 degrees bilaterally.  There was no pain on active motion and no pain after repetitive motion.  Moreover, there has been no finding of ankylosis in his back and his back disability has not been found to cause any more than moderate neurologic impairment of his usual daily activities, including chores, shopping, exercise, sports traveling, bathing, dressing, grooming, recreation, etc, as indicated on VA examination in October 2008.  These findings simply do not equate to even a suggestion of unemployability.

As to his left shoulder disability, the Veteran reported pain lifting the arm, as well as some ongoing left shoulder pain on VA examinations in August 2004 and September 2005.  X-rays have disclosed a mild deformity.  However, strength in the left arm has been determined to be full at 5/5, and he has abduction of 160 degrees, forward flexion of 160 degrees, internal rotation of 90 degrees, and external rotation of 45 degrees.  No degenerative changes have been shown on X-ray.  There is no evidence of nonunion, malunion, or ankylosis, nor is range of motion of the Veteran's left arm is limited to shoulder level or less.  VA outpatient records dating from 2009 demonstrate that while in prison, the Veteran has been followed by VA by telephone, and is prescribed methadone and Oxycodone for his orthopedic symptoms.  There is no indication that he seeks any other treatment for his left shoulder or low back.  

Symptoms associated with left mandible fracture residuals are reported above.  On VA examination in March 2012, it was found that the Veteran had no malunion, no functional impairment due to loss of motion and no masticatory functional loss. 

In reviewing the evidence as reported above, the Board acknowledges that the Veteran may not be able to engage in heavy manual labor, and has significant physical limitations due to the service-connected low back, and to a lesser extent his left shoulder disability.  However, the Board has found no reason to conclude that other employment options would be open to him.  He is a high school graduate and has an extensive work history as an automobile service manager that would entail a multitude of skills and breadth of experience, many of which are sedentary and not labor intensive.  The fact that he is currently unemployed does not equate to unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (the fact that a veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability; the relevant question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.) There is no indication that he is in fact precluded from gainful employment consistent with his educational background and physical limitations due to symptoms associated with his low back, left shoulder and left mandible.  The Veteran asserted that no one would hire him, but his last employer indicated not that the Veteran had been fired, but that he simply stopped reporting to work.
 
As indicated previously, that is no more than moderate neurologic impairment associated with the low back, and no untoward left shoulder or left mandible symptomatology is shown.  

The Board thus finds that unemployability due to service-connected disability is not demonstrated, to include on an extraschedular basis, and it must be denied.  See also 38 C.F.R. § 4.16(b).

Under the circumstances, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a total rating based on unemployability and it is denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

An increased (compensable) rating for fracture left mandible residuals and zygoma is denied.

A total rating based on unemployability due to service-connected disability is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


